ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 2, 1974 (292 So.2d 400) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 24, 1975, 319 So.2d 14 and mandate now lodged in this court quashed this court’s judgment and remanded the cause with directions;
Now, Therefore, It is Ordered that the mandate of this court heretofore issued on April 18, 1974 is withdrawn, the judgment of this court filed in this cause on April 2, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court appealed herein is reversed with directions that a new trial be held. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).